      Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 1 of 42




                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA



David DeFabiis, derivatively on Behalf of         Civil Action No.:
KRAFT HEINZ COMPANY,

                       Plaintiffs,

               vs.                                SHAREHOLDER DERIVATIVE
                                                  COMPLAINT
BERNARDO HEES, PAULO BASILIO,
DAVID KNOPF, GEORGE ZOGHBI, 3G
CAPITAL INC., 3G GLOBAL FOOD                      DEMAND FOR JURY TRIAL
HOLDINGS, LP, 3G CAPITAL PARTNERS
II LP, 3G CAPITAL PARTNERS, LTD., HK
318 LP, ALEXANDRE BEHRING, JOHN T.
CAHILL, GREGORY ABEL, TRACY
BRITT COOL, FEROZ DEWAN, JEANNE
P. JACKSON, JORGE PAULO LEMANN,
JOHN C. POPE, MARCEL HERRMANN
TELLES, ALEXANDRE VAN DAMME and
GEORGE ZOGHBI,

                       Defendants,

               and

KRAFT HEINZ COMPANY,

               Nominal Defendant.



       Plaintiff David DeFabiis, derivatively, on behalf of Kraft Heinz Company, alleges the

following based upon information and belief as to the investigation conducted by Plaintiff’s

counsel, which included, among other things, a review of U.S. Securities and Exchange

Commission (“SEC”) filings by Kraft Heinz Company (“Kraft Heinz” or the “Company”),

securities analyst reports, press releases, and other public statements issued by, or about, the

Company. Plaintiff believes that substantial additional evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.
                                                    1
      Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 2 of 42




                                 NATURE OF THE ACTION

       1.      This is a shareholder derivative action brought on behalf of Kraft Heinz seeking

to pursue remedies under the common law and statutory law of Delaware, the Company’s state

of incorporation and federal securities laws. The Company’s officers and directors breached

their common law and statutory fiduciary duties and duties under federal securities laws and

allowed insiders to profit thereby. In addition, the director Defendants’ actions and inactions,

statements and omissions have caused loss and damage to the Company and threaten the

Company with hundreds of million and potentially billions of dollars in liability to investor

lawsuits on behalf of open market common stock purchasers and buyers of the Company’s $3

billion offering of debt in mid-2018.

       2.      On February 21, 2019, after the stock market closed, Kraft Heinz announced that

it had to write off more than 20% of its $44 million dollars in goodwill through an impairment

charge to its U.S. Refrigerated and Canada retail reporting units and an additional write down of

more than 20% of the carrying amounts of certain intangible assets, including the Company’s

Kraft and Oscar Mayer trademarks.       The total impairment charges resulted in a net loss

attributable to common shareholders of $12.6 billion and diluted loss per share of $10.34 for the

annual period ended December 31, 2018. The loss, and Kraft Heinz’s excessive debt loan

relative to assets and earnings potential, pressured Kraft Heinz into a 36% reduction of its

quarterly dividend from the $0.625 quarterly dividend Kraft Heinz had been paying to .04 per

share. The decrease was designed to save the company $1 billion a year to help reduce long-

term debt of $30.9 billion.

       3.      At the same time, the Company publicly disclosed for the first time that Kraft

Heinz had received a subpoena from the SEC in October 2018 in relation to accounting

associated with the Company’s procurement function. As a result of the SEC investigation, the

                                                  2
      Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 3 of 42




Company conducted its own internal investigation, which resulted in the Company recording a

$25 million increase to costs of products sold, damaging the Company’s credibility and

provoking fears of future accounting adjustments.

       4.        As a result of these disclosures, the price of Kraft Heinz common stock declined

over 27% from $48.18 per share to $34.95 per share, erasing more than $16 billion of the

Company’s market capitalization. Since February 19, 2019 it has traded down to approximately

$32 per share.

       5.        This sudden and massive write down of the Company’s goodwill was foreseen by

insiders. Company officers and directors had known since at least mid-2017 that powerful trends

in the retail food and beverage business towards private label brands such as offered by Amazon,

Walmart and Costco were (i) undermining sales growth of Company products; (ii) materially

weakening the Company’s leverage over retailers for shelf space and promotional support; (iii)

continuing weakness in the Company’s products pricing power was materially changing the

competitive landscape for the Company in a permanent way that posed an immediate and future

threat to the Company’s sales, margins and cash flows from units/products. As of December

2017, the Company showed $44.8 billion in goodwill on its balance sheet, and a similar amount

of “intangible assets” values, much of which was added as a result of the Kraft Heinz merger in

2015. Goodwill and intangible assets together represented 87% of the Company assets in 2018.

As early as May 2017, analysts were questioning the amount of goodwill and intangible assets

the Company was carrying. Defendants knew that Kraft Heinz’s declining results throughout

2017 and 2018 were the result of recognized trends in retail food consumer’s preferences, buying

habits and that the Company’s competitive disadvantage versus better positioned competitors

reflected a permanent impairment of brand value that should have been recognized earlier.




                                                    3
        Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 4 of 42




        6.     The director and officer Defendants named herein had a duty to ensure that Kraft

Heinz’s financial statements and reports were true, accurate, complete and not misleading.

These Defendants have known since 2017, if not sooner, that the carrying value of goodwill and

intangible assets was impaired and/or at risk from near term material impairment and was thus

overstated throughout 2018 and Kraft Heinz stock price was artificially inflated during 2018.

        7.     The 3G Defendants, whose founders, partners and owners were key executive

officers and directors of Kraft Heinz, took advantage of the artificially inflated price of Kraft

Heinz and sold material amounts of Kraft Heinz stock based on material non-public information.

        8.     This shareholder derivative action seeks redress against the Company’s current

and former officers and directors for breaches of their fiduciary duties. Defendants had a

fiduciary duty to act in the Company’s best interests, and to actively oversee the Company’s

operations to identify and prevent unlawful conduct, yet exposed Kraft Heinz to substantial

liability by knowingly or recklessly permitting the Company and its employees to issue

materially false and misleading financial statements and press releases. It also seeks to recover,

on behalf of Kraft Heinz, the insider trading profits earned by Defendant 3G and its affiliates in

2018.

        9.     Demand is excused in this action because a majority of the members of the

Company’s Board, including those who also served on the Kraft Heinz Board, violated their

fiduciary duties, are employed by, associated with, or beholden to, Kraft Heinz and/or 3G

Capital, the latter whom controls Kraft Heinz through its ownership stake and representation on

Kraft Heinz board of directors. Other directors are employed by Kraft Heinz’s other principal

owner and controlling shareholder, Berkshire Hathaway whose CEO, Warren Buffett has

committed Berkshire Hathaway to several large co-investments with 3G and has publicly stated

his desire for Berkshire Hathaway to do more investments with 3G, and as a result cannot be

                                                   4
       Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 5 of 42




independent. As detailed herein, the Director Defendants remained consciously inactive despite

actual or constructive knowledge of issuance of materially false and misleading statements, and

failing to implement any meaningful changes to identify and immediately address the issues

described herein.

                                     JURISDICTION AND VENUE

        10.     The claims asserted herein arise under the laws of the United States and the State

of Delaware. This Court has jurisdiction over the subject matter of this action under its federal

question jurisdiction pursuant to 28 U.S.C. § 1331.       This Court has exclusive jurisdiction

pursuant to Section 27 of the Securities Exchange Act 15 U.S.C. § 78(aa) because this action

asserts claims under Sections 10(b) and 14(a) of the Exchange Act, 15 U.S.C. § 78(n)(a) and this

Court also has supplemental jurisdiction over the non-federal claims asserted herein under 28

U.S.C. § 1367(a).

        11.     Venue is proper in this District under 28 U.S.C. § 1391(a) because the Company

maintains is principal executive offices in this District, and many of the acts charged herein,

including the dissemination of materially false and misleading information, occurred in

substantial part in this District.

                                            PARTIES

        A.      Plaintiffs

        12.     Plaintiff David DeFabiis as set forth in the accompanying verification attached

hereto is and has been a beneficial owner of Kraft Heinz since before August 2018.

        B.      Nominal Defendant

        13.     Nominal Defendant Kraft Heinz is one of the largest food and beverage

companies worldwide.         The Company was formed in 2015 when Kraft Foods Group, Inc.

(“Kraft”) merged with H.J. Heinz Holding Corporation (“Heinz”). The Company maintains its

                                                    5
       Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 6 of 42




principal executive officers in Pittsburgh, Pennsylvania and its common stock is listed and trades

on the NASDAQ under the ticker symbol “KHC.” As of 2015 and through the present it was

controlled by Defendant 3G and Berkshire Hathaway who owned, respectively, 595 million

shares and 325 million shares of the Company (constituting over 50% of all voting shares) and

who controlled the Company’s Board.

        C.      Individual Officer Defendants

        14.     Defendant Bernardo Hees (“Hees”) is, and as at all relevant times, Kraft Heinz’s

Chief Executive Officer. Defendant Hees is a partner of 3G Capital Inc. (“3G Capital”).

        15.     Defendant Paulo Basilio (“Basilio”) served as Kraft Heinz’s Executive Vice

President (“EVP”) and Chief Financial Officer (“CFO”) from its formation in July 2015 until

October 1, 2017 when he was appointed as the Company’s Zone President of U.S business.

Defendant Basilio is a partner of 3G Capital.

        16.     Defendant David Knopf (“Knopf”) joined Kraft Heinz upon its formation in July

2015, initially serving as Vice President of Finance, Head of Global Budget & Business

Planning, Zero-Based Budgeting, and Financial & Strategic Planning, Prior thereto, Defendant

Knopf held various roles at 3G Capital from 2013 to 2015. On October 1, 2017, Defendant

Knopf assumed Defendant Basilio’s responsibilities when he was appointed as the Company’s

EVP and CFO. Defendant Knopf is a partner of 3G Capital.

        17.     The foregoing Defendants signed and/or prepared materially misleading annual

and quarterly reports of financial statements and registration statements disseminated to the

public which inflated the price of Kraft Heinz stock and allowed the sale of a $3 billion bond

issue, respectively and has led to shareholder class action lawsuits which threaten Kraft Heinz

with billions of dollars of liability.




                                                   6
      Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 7 of 42




       D.       Insider Trading Defendants

       18.      Defendant 3G Capital (“3G Capital”) is a private equity firm specializing in

buyout investments in brands and businesses in the retail and consumer sectors. During the

Class Period, Defendant 3G Capital, and its affiliates including 3G Global Food Holdings, L.P.

and 3G Capital Ltd., was a controlling shareholder of Kraft Heinz and had access to material

adverse non-public information.

       19.      Defendants 3G Global Food Holdings, LP, 3G Capital Partners II, LP, 3G Capital

Partner, Ltd. and HK 318 LP are all affiliates of Defendant 3G Capital, Inc. who participated in

3G’s sales of Kraft Heinz stock in August 2018 and are liable with 3G (collectively the “3G

Defendants”).

       20.      The 3G Defendants sold $1.2 billion in Kraft Heinz stock (over 13% of its

investment in Kraft Heinz expressed in dollars), and thereby avoided $600 million in losses

when Kraft Heinz stock price collapsed upon disclosure of the write down.

       E.       Individual Director Defendants

       21.      Defendant Alexandre Behring (“Behring”) was appointed Chairman of The Kraft

Heinz Company board of directors effective July 2015 and previously served as Chairman of the

Heinz board from June 2013 to July 2015. Mr. Behring is a co-founder of 3G Capital, a global

investment firm, and has been its managing partner and a director since 2004. He also serves as

the Executive Chairman of the Board of Restaurant Brands International, Inc. the parent

company of Burger King and Tim Hortons, quick service restaurant companies, since October

2014 and a director of Anheuser-Busch Inbev, a global brewer, since April 2014. 3G maintains

significant investments in, and controls, both Restaurant Brands International and InBev.

Behring is chair of both the Compensation Committee and Nominating and Corporate

Governance Committees.

                                                  7
      Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 8 of 42




       22.     Defendant George Zoghbi ("Zoghbi") is a director and a full-time paid “Special

Advisor” to the Company working with the Kraft Heinz Board of Directors and Defendants Hees

and Basilio. He had served as Kraft Heinz's Chief Operating Officer of U.S. business until

October 1, 2017. In its 2018 Notice of Annual Meeting of Shareholders, Kraft Heinz has

admitted that Zoghbi is not “independent.”

       23.     Defendant John T. Cahill (“Cahill”) was appointed Vice Chairman of the Kraft

Heinz Company board of directors effective July 2015. Cahill is currently a paid “consultant” to

Kraft Heinz. In its 2018 Notice of Annual Meeting of Shareholders, Kraft Heinz admitted that

Cahill could not meet even the minimal NASDAQ listing standard of “independence.”

Previously, from December 2014 to July 2015, Mr. Cahill served as Chairman and Chief

Executive Officer of Kraft Foods Group.      Mr. Cahill had served as Kraft’s non-executive

Chairman from March 8, 2014 until his appointment as Chairman and CEO. Prior to that, he

served as Kraft’s Executive Chairman since October 1, 2012. He joined Mondelez International,

Inc., a food and beverage company and Kraft’s former parent, on January 2, 2012 as the

Executive Chairman Designate, North American Grocery, and served in that capacity until the

spin-off of Kraft.

       24.     Defendant Gregory Abel (“Abel”) was appointed to the Kraft Heinz Company

board of directors effective July 2015 and previously served on the Heinz board from June 2013

to July 2015. In January 2018, Mr. Abel was elected to the Board of Directors of Berkshire

Hathaway, a diversified holding company, and appointed as its Vice Chairman, Non-Insurance

Business Operations.

       25.     Defendant Tracy Britt Cool (“Cool”) was appointed to the Kraft Heinz Company

board of directors effective July 2015 and previously served on the Heinz board from June 2013

to July 2015. Ms. Cool has served as the Chief Executive Officer of The Pampered Chef (a

                                                  8
        Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 9 of 42




Berkshire Hathaway company) a direct seller of high-quality cooking tools, since November

2014.    Ms. Cool joined Berkshire Hathaway, The Pampered Chef’s parent company, in

December 2009 as Financial Assistant to the Chairman. Ms. Cool is currently employed by:

Benjamin Moore & Co. (a Berkshire Hathaway company), a leading manufacturer and retailer of

paints and architectural coatings (since June 2012), Larson-Juhl, (a Berkshire Hathaway

company) a manufacturer and distributor of wood and metal framing products (since January

2012), and Oriental Trading Company (a Berkshire Hathaway company), a direct merchant of

party suppliers, arts and crafts, toys and novelties (since November 2012).

        26.    Defendant Feroz Dewan (“Dewan”) was appointed to The Kraft Heinz Company

board of directors effective October 2016 and is a member of the Audit Committee. He is the

CEO of Arena Holdings Management LLC, an investment holding company.

        27.    Defendant Jeanne P. Jackson (“Jackson”) was appointed to The Kraft Company

board of directors effective July 2015 and previously served on the Kraft Foods board from

October 2012 to July 2015.       She is currently a member of both the Compensation and

Nominating and Corporate Governance Committee.             Ms. Jackson is Founder and Chief

Executive Officer of MSP Capital, a private equity and investment company. She currently

serves as a director of Delta Airlines, Inc. and McDonald’s Corporation and was formerly a

director of Motorola Mobility Holdings, Inc.

        28.    Defendant Jorge Paulo Lemann (“Lemann”) was appointed to The Kraft Heinz

Company board of directors effective July 2015 and previously served on the Heinz board from

June 2013 to July 2015. Mr. Lemann is a co-founder of 3G Capital, a global investment firm and

has served as a director since 2004. Mr. Lemann was formerly a director of Anheuser-Busch

InBev. He is a member of both the Compensation Committee and Nominating and Corporate

Governance Committee.

                                                   9
     Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 10 of 42




       29.    Defendant John C. Pope (“Pope”) was appointed to The Kraft Heinz Company

board of directors effective July 2015 and previously served on the Kraft board from August

2012 to July 2015. He is the Chair of the Audit Committee and a member of the Nominating and

Corporate Governance Committee. Mr. Pope has served as Chairman of PFI Group, LLC, a

financial management firm, since 1994. Mr. Pope also serves as Chairman of the Board of R.R.

Donnelley and Sons Co., a printing company, since May 2014; and as a director of Talgo S.A., a

railcar manufacturer, since March 2015 and Waste Management, Inc., a provider of

comprehensive waste management services, since 1997.

       30.    Defendant Marcel Herrmann Telles (“Telles”) was appointed to The Kraft Heinz

Company board of directors effective July 2015 and previously served on the Heinz board from

June 2013 to July 2015. Mr. Telles is a co-founder of 3G Capital, a global investment firm and

has served as a director since 2004. He also serves as a director of Anheuser-Busch InBev since

2004 and as a director of AmBev, a subsidiary of Anheuser-Busch InBev since 2000. He is a

member of both the Compensation and Nominating and Governance Committees.

       31.    Defendant Alexandre Van Damme (“Van Damme”) has served as a member of

the board of Restaurant Brands International since December 2014. Van Damme has been

publicly described as “close” to 3G’s founders. He previously served on the board of Burger

King Worldwide, Inc. and its predecessor from December 2011 to December 2014. Mr. Van

Damme has served as a member of the board of directors of Anheuser-Busch InBev since 1992

which 3G also control through Board designees and their 22.6% ownership state. He held

various operational positions within Interbrew, a large Belgian-based brewing company until

1991. Mr. Van Damme is also a board member of Jacobs Douwe Egberts B.V., a global coffee

and tea company, and its subsidiary Keurig Green Mountain.




                                                 10
      Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 11 of 42




       32.     Because of the Individual Defendants' executive and directors positions, they each

had access to the undisclosed material adverse information about Kraft Heinz's business,

operations, products, operational trends, controls, brands, markets, and present and future

business prospects via internal corporate documents, conversations and connections with other

corporate officers and employees, attendance at management and Board of Directors meetings

and committees thereof.

       F.      Duties Owned By The Director And Officer Defendants

       33.     Defendants, who are officers and/or directors of Kraft Heinz, owed the Company

and its shareholders the highest fiduciary duties. These duties are expressed in the law, in the

Company’s bylaws, articles of incorporation, director committee charters and company codes of

conduct issued by the Company expressing its policies and procedures.

       34.     Because of their positions of control and authority as directors and/or officers of

Kraft Heinz, the director and officer Defendants were able to and did, directly and/or indirectly,

exercise control over the financial statements and periodic reports issued by Kraft Heinz in 2017

and 2018. By reasons of their positions as officers and/or directors and fiduciaries and because

of their ability to control the business and corporate affairs of Kraft Heinz, the director and

officer Defendants owe Kraft Heinz and the Company’s stockholders the fiduciary obligations of

trust, loyalty, good faith, candor and due care, and were required to do their utmost to control

and manage the affairs of Kraft Heinz in a fair, just, honest and equitable manner.           The

Defendants were required to act solely in furtherance of the best interests of Kraft Heinz and the

Company’s stockholders so as to benefit all stockholders equally, and not in furtherance of their

own personal interests or benefit or of the controlling shareholders.

       35.     Each officer and director owes Kraft Heinz and the Company’s stockholders the

fiduciary duty to exercise good faith and diligence in the administration of Kraft Heinz’s affairs

                                                   11
     Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 12 of 42




and in the use and preservation of its property and assets, and the highest obligations of fair

dealing. In addition, as officer and/or directors of a publicly held company, these Defendants

had a duty to promptly disseminate accurate and truthful information regarding the Company’s

operations, finances, performance, products, management, projections, and forecasts so that the

market price of the Company’s stock would be based on truthful and accurate information.

       36.     The Officer Defendants also had a duty to promptly and accurately report

information to the Board and its Committees.

       37.     Because of their advisory, executive, managerial and directorial positions, each of

the director and officer Defendants had access to material, non-public information about Kraft

Heinz, financial condition, operations and in particular the steady erosion of brand value being

experienced by Kraft Heinz.

       38.     To discharge their duties, the officers and directors of Kraft Heinz were required

to exercise reasonable and prudent supervision over the management, policies, practices, and

controls of the business and financial affairs of the Company.

       39.     As officers and directors and controlling persons of a publicly-held company

whose common stock is registered with the SEC pursuant to the Exchange Act and trades on the

NASDAQ, which is governed by the provisions of the federal securities laws, the Individual

Defendants each had a duty to promptly disseminate accurate and truthful information with

respect to the Company's operations, business, products, markets, management, controls, brands,

sales and cost trends and present and future business prospects. In addition, the Individual

Defendants each had a duty to correct any previously-issued statements that had become

materially misleading or untrue, so that the market price of the Company's publicly-traded

securities would be based upon truthful and accurate information.         Defendants’ false and




                                                   12
     Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 13 of 42




misleading misrepresentations and omissions during the Class Period violated these specific

requirements and obligations.

       40.    Defendants Dewan, Pope and Jackson as the members of Kraft Heinz s Audit

Committee had the following specific duties among others, as set forth in Kraft Heinz’s Audit

Committee Charter:

              Purpose.

              The Audit Committee (the “Committee”) of the Board of Directors
              (the “Board”) of The Kraft Heinz Company (“Kraft Heinz” or the
              “Company”) will oversee Kraft Heinz’s accounting and financial
              reporting processes, and audits of its financial statements. In
              addition, the Committee will assist the Board in its oversight of:

                      1. The integrity of Kraft Heinz’s financial statements and
                         Kraft Heinz’s accounting and financial reporting
                         processes and systems of internal control over financial
                         reporting and safeguarding Company assets;

                      2. Kraft Heinz’s compliance with legal and regulatory
                         requirements;

                         ...

                      3. The performance of Kraft Heinz’s internal auditors and
                         internal audit function;

                      4. Kraft Heinz’s financial matters and financial strategy;
                         and

                      5. Kraft Heinz’s guidelines and policies with respect to
                         risk assessment and risk management.

                      ....

              Authority and Responsibilities.

                      ....

                      5. Earnings Guidance. The committee will review and
                         discuss earnings press releases and will generally
                         discuss the type and presentation of (a) information to
                         be included in earnings press releases (in particular any
                                                  13
      Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 14 of 42




                           use of “pro forma” or “adjusted” non-GAAP
                           information) and (b) financial information and earnings
                           guidance provided to analysts and rating agencies.

               B.       Compliance with Legal and Regulatory Requirements

                        1. Risk Assessment. The Committee will review an
                           discuss Kraft Heinz’s guidelines and policies with
                           respect to risk assessment and risk management,
                           including Kraft Heinz’s major financial risk exposures
                           and the steps that have been taken to monitor and
                           control such exposures.

                        2. Compliance Program. At lease annually, the
                           Committee will meet with Kraft Heinz’s General
                           Counsel, Chief Compliance Officer or similar officer to
                           review (a) the application and administration of all
                           director and employee codes of conduct and ethics
                           adopted by Kraft Heinz’s (collectively, the “Codes”)
                           and the procedures for identifying, pursuing and
                           investigating any alleged violation of the Codes, and (b)
                           the implementation and effectiveness of Kraft Heinz’s
                           programs and strategies designed to foster compliance
                           with the Codes. As necessary, the committee will
                           review and make determinations on exceptions to the
                           Codes and discuss actual and alleged violations of the
                           Codes with the General Counsel, Chief Compliance
                           officer or similar officer. The General Counsel and
                           Chief Compliance Officer or similar officer will have
                           the authority to communicate directly to the Committee
                           about actual and alleged violations of the Codes,
                           including any matters involving criminal or potential
                           criminal conduct.

       41.     The nature of the material adverse events and conditions announced by Kraft

Heinz on February 19, 2019 all fell within the ambit of the Audit Committee’s assigned duties

and responsibilities.

       42.     All directors were expected to adhere to the following Code of Conduct which

they were required to sign and affirm, which included, in part:




                                                    14
      Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 15 of 42




               Conflicts of Interest

               Maintaining its loyalty to the Company, avoiding any situations
               that create or appear to create a conflict of interest and providing
               notice to the Chair of any actual or apparent conflict of interest.

               ....

               Corporate Opportunity

               Refraining from using the Company’s property, information or
               position for personal gain.

               ....

               Proprietary Information

               Maintaining the confidentiality of the Company’s proprietary
               information, except when the Company authorizes disclosures or
               as required by laws, regulations, or legal proceedings.

       43.     The director Defendants who are affiliated with 3G violated the Code of Conduct

these duties by reporting back to 3G material adverse non-public Kraft Heinz information about

the pace and magnitude of Kraft Heinz’s brand value erosion and the near term risk of

impairment of values thereof which the director Defendant affiliates of 3G knew or should have

known 3G could and would use to sell a large block of its stock.

       44.     Each officer and director Defendant is liable for the dissemination of

disseminating materially false and misleading 10-Qs and 2018 10-K and registration statements.

The failure to publicly disclose and honestly report the operating and financial condition of Kraft

Heinz enabled 3G and affiliates to sell more than $1.2 billion of Kraft Heinz common stock at an

artificially inflated price; and caused investors to purchase Kraft Heinz publicly-traded common

stock and bonds at artificially inflated prices as a result of which they are suing Kraft Heinz for

billions of dollars in damages.




                                                   15
      Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 16 of 42




                                SUBSTANTIVE ALLEGATIONS

       45.       In February 2013, the public company, H. J. Heinz Company, was acquired by

non-public Heinz for $23 billion. At that time, Heinz was controlled by Berkshire Hathaway Inc.

("Berkshire Hathaway") and an affiliate of Defendant 3G Capital, each of whom beneficially

owned approximately 50% of Heinz. On its web-site, Berkshire Hathaway lists Kraft-Heinz as a

“ subsidiary”.

       46.       Berkshire Hathaway is a holding company whose subsidiaries are engaged in a

number of diverse business activities including insurance businesses, a freight rail transportation

business and a group of utility and energy generation and distribution businesses. 3G Capital is a

Brazilian-American, private equity firm known for achieving significant cost reduction in

companies under its management by, among other things, implementing zero-based budgeting

at its portfolio companies. Zero-based budgeting is a process whereby budgets are determined

only after all anticipated expenses in a given period have been justified as being necessary,

irrespective of what the budget may have been in a prior period.

       47.       On March 25, 2015, Kraft announced a $35 billion merger with Heinz, arranged

by Berkshire Hathaway and 3G Capital. The companies heralded the “significant synergy

opportunities” that would result from “combining Kraft’s brands with Heinz’s international

platform” while promising to be “fully committed to maintaining an investment grade rating.”

The resulting company was expected to have a market value of over $80 billion.

       48.       Kraft Heinz is one of the largest food and beverage companies in the world with a

portfolio of mature brands that include Heinz, Kraft, ABC, Oscar Mayer, Philadelphia, Classico,

Planters, Velveeta, Jell-O, Lunchables, Kool Aid, Maxwell House, Capri Sun, Smart-Ones and

Ore-Ida. The Kraft businesses manufacture and market food and beverage products, including

cheese, meats, refreshment beverages, coffee, packaged dinners, refrigerated meals, snack nuts,

                                                   16
     Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 17 of 42




dressings, and other grocery products, primarily in the U.S. and Canada. The Heinz businesses

manufacture and market an extensive line of food products, including ketchup, condiments and

sauces, frozen food, soups, beans and pasta meals, infant nutrition and other food products.

       49.     After the Merger, Kraft Heinz was led by 3G executives and partners. Defendant

Hees, a partner at 3G Capital since July 2010, became CEO of Kraft Heinz upon the closing of

the Merger after serving as CEO of Heinz since its formation in June 2013. Likewise, Defendant

Basilio, a partner of 3G Capital since July 2012, became EVP and CFO of Kraft Heinz upon the

closing of the Merger after previously serving as CFO of Heinz since its formation in June 2013

and then became U.S. zone President in 2017. On October 1, 2017, Defendant Knopf, then only

29 years of age, assumed Defendant Basilio's responsibilities and became EVP and CFO of Kraft

Heinz. Defendant Knopf has been a partner of 3G Capital since July 2012 and held various roles

at 3G Capital from 2013 to 2015.

       50.     Consistent with 3G Capital's philosophy, Kraft Heinz adopted a series of cost

reduction initiatives after the merger when integrating the operations of Kraft and Heinz. These

cost-cutting initiatives helped lower costs and drive increases in highly leveraged Kraft Heinz's

profitability even though the Company's sales were declining.

       51.     From the start in 2015, the Kraft Heinz strategy centered on harsh cost-cutting to

create earnings growth. Defendants knew, or should have known, that, as a result of their cost

cutting obsession, company products were being starved of marketing and promotion and

research and development funds. In addition powerful consumer trends were weakening the

Company’s pricing power and competitive position relative to competitors Costco, Walmart and

Amazon products.

       52.     Despite the Company's positive public statements, behind the scenes, this high-

profile merger with expectations to create long term shareholder value failed to deliver. Kraft

                                                   17
      Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 18 of 42




Heinz’s operational results have been faltering since late 2016. Sales grew only .3% in 2016 and

through the third quarter of 2017 were down 1.8%. Over the preceding two years, Kraft Heinz’s

cash on hand fell from $3.9 billion to $1.4 billion even as debt increased, including a $1 billion

increase in debt through the first three quarters of 2018. This was the result of declining cash

flow caused by the trends identified here.

       53.     Kraft Heinz’s sales declines and brand impairment were the predictable result of

3G’s extreme cost cutting and reduction in advertising and marketing budgets. Kraft Heinz has

been spending only 2-3% of annual sales revenues on advertising and marketing its brands

compared to the industry average of 5% to 10%. By 2018, Kraft Heinz’s organic growth

(excluding acquisitions) had fallen 1% per year for the three preceding years.

       54.     By late 2017, Defendants knew, or recklessly ignored, that 3G’s belt-tightening

measures had run their course, depleted the Company of valuable resources, marginalized its

internal controls, and left Kraft Heinz's iconic brands badly damaged.

       55.     In 2017-2018, the Company experienced significant sales declines in its legacy

brands, such as Oscar Mayer and Kraft, as the tastes of a new generation of consumers switched

to organic brands and small or private label alternatives.        Thus, during 2017 and 2018,

Defendants knew - or should have known - that the value of the Oscar Mayer trademark was

impaired due to declining sales and decreases in market shares. Similarly, Defendants knew - or

should have known - that value of the Kraft brand was likewise impaired by lagging sales and

market share losses caused by lower priced and e-commerce retailers.

       56.     By at least beginning of 2018, Kraft Heinz suffered impairment in the value of its

brands significant sales declines and market share losses as consumers shifted to organic and

lower priced private label offerings. This dynamic left the Company with little pricing power

and commoditized its product categories. While Kraft Heinz's major brands were suffering sales

                                                   18
        Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 19 of 42




declines and market share losses, the Company was also experiencing significant supply chain

issues and cost inflation. The combination of these factors severely slashed the product margins

and profitability of the Company’s major brands, causing an impairment in their value.

         57.   In February 2018, Warrant Buffett resigned from Kraft Heinz Board of Directors

for the stated reason that he wished to travel less. By February 2018, however Kraft Heinz stock

price has declined about 30% in the last year to approximately $70 per share. Mr. Buffett was

replaced by Defendant Alexandre Van Dame who is reportedly close to 3G’s founders and who

was on the board of 3G companies, AB InBev and Restaurant Brands.

         58.   By April 2018, Defendant Lemann was publicly admitting that Kraft Heinz’s

business was “being disrupted” as reported in Forbes Editor’s Pick, April 30, 2018, Jorge Paulo

Lemann Says Era of Disruption In Consumer Brands Caught 3G Capital By Surprise,” Antoine

Gara.

         59.   Further admissions by Defendant Lemann were reported in April 2018 in The

Wall Street Journal, where the 3G co-founder, Kraft director and controlling person was quoted:

               “I’m a terrified dinosaur. I’ve been living in this cozy world of old
               brands [and] big volumes. You could just focus on being very
               efficient and you’d be ok all of a sudden we are being disrupted in
               all ways. If you go to a supermarket, you see hundreds of new
               brands. In beer, we had the new kinds of beer coming in from all
               over. We are running to adjust.”

         60.   In a 2019 in a CNBC interview as reported in a February 25, 2019 Dow Jones

News Report, Warren Buffett revealed what afflicted KHC in 2018:

               KHC was losing its bargaining power with retailers due to
               competition with private label brands such as Costco’s “Kirkland.”
               [Mr. Buffett noted how fast and how far KHC had fallen behind
               Costco]: “So here they are, 100 years plus tons of advertising,
               built into people’s habits and everything else and now Kirkland, a
               private label brand comes along with only 750 outlets does 50%
               more business.” Mr. Buffett also noted that consumer brands’
               “ability to price has changed.”

                                                   19
      Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 20 of 42




        61.     Further admissions appeared in a Reuters February 25, 2019 interview Mr. Buffett

also acknowledged that Amazon.com Inc., Walmart, Inc. brands were pressuring KHC. He also

said “the ability to price has changed, and that’s huge.”

        62.     Only insiders, and not public investors, could discern the advancing impairment

in value because Kraft Heinz’s financial reports were notoriously lacking in details as revealed

by Wells Fargo analyst John Baumgartner’s reported reaction to poor third quarter financial

results in November 2018 that Kraft isn’t known for “copious financial detail.” Cash flow was

the most significant determinant of Kraft Heinz’s brands’ values. The investing public could not

discern or even estimate the ongoing impairment in value because Kraft Heinz, as reported, made

that calculation based on “estimated future annual net cash flows for each reporting unit

(including net sales, costs of products sold, SG&A, working capital and capital expenditures)

none of which were provided to public investors with the necessary details.

        63.     Kraft Heinz supposedly had an established formula for calculating both “fair

value” of goodwill and intangible assets and any impairment thereof. As stated in its 1Q 2018

10-Q, (and repeated in pertinent part in Kraft Heinz 2018 10-K and each subsequent 10-Q), the

Company was carrying $44,843 million in goodwill and $53,757 million in intangible assets,

stating, in pertinent part, the following:

                We test goodwill for impairment at least annually in the second
                quarter or when a triggering event occurs. We performed our 2017
                annual impairment test as of April 2, 2017. As a result of our 2017
                annual impairment test, there was no impairment of goodwill.
                Each of our goodwill reporting units had excess fair value over its
                carrying value of at least 10% as of April 2, 2017.

                Our goodwill balance consists of 20 reporting units and had an
                aggregate carrying value of $44.8 billion as of March 31, 2018. As
                a majority of our goodwill was recently recorded in connection
                with business combinations that occurred in 2015 and 2013,
                representing fair values as of the respective transaction dates, there
                was not a significant excess of fair values over carrying values as
                of April 2, 2017. We have a risk of future impairment to the extent
                                                     20
     Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 21 of 42




               that individual reporting unit performance does not meet our
               projections. Additionally, if our current assumptions and
               estimates, including projected revenues and income growth rates,
               terminal growth rates, competitive and consumer trends, market-
               based discount rates, and other market factors, are not met, or if
               valuation factors outside of our control change unfavorably, the
               estimated fair value of our goodwill could be adversely affected,
               leading to a potential impairment in the future. No events occurred
               during the period ended March 31, 2018 that indicated it was more
               likely than not that our goodwill was impaired. There were no
               accumulated impairment losses to goodwill as of March 31, 2018.

                                               ***

               We test indefinite-lived intangible assets for impairment at least
               annually in the second quarter or when a triggering event occurs.
               We performed our 2017 annual impairment test as of April 2,
               2017. As a result of our 2017 annual impairment test, we
               recognized a non-cash impairment loss of $49 million in SG&A in
               the second quarter of 2017. This loss was due to continued
               declines in nutritional beverages in India. The loss was recorded in
               our EMEA segment as the related trademark is owned by our
               Italian subsidiary. Each of our other brands had excess fair value
               over its carrying value of at least 10% as of April 2, 2017.

               Our indefinite-lived intangible assets primarily consist of a large
               number of individual brands and had an aggregate carrying value
               of $53.8 billion as of March 31, 2018. As a majority of our
               indefinite-lived intangible assets were recently recorded in
               connection with business combinations that occurred in 2015 and
               2013, representing fair values as of the respective transaction
               dates, there was not a significant excess of fair values over
               carrying values as of April 2, 2017. We have a risk of future
               impairment to the extent individual brand performance does not
               meet our projections. Additionally, if our current assumptions and
               estimates, including projected revenues and income growth rates,
               terminal growth rates, competitive and consumer trends, market-
               based discount rates, and other market factors, are not met, or if
               valuation factors outside of our control change unfavorably, the
               estimated fair values of our indefinite-lived intangible assets could
               be adversely affected, leading to potential impairments in the
               future. No events occurred during the period ended March 31,
               2018 that indicated it was more likely than not that our indefinite-
               lived intangible assets were impaired.

       64.     The 2010 10-Qs stated that the Company had adequate internal controls and

complied with SEC regulations, stating in pertinent part:
                                                   21
      Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 22 of 42




                Evaluation of Disclosure Controls and Procedures

                Our management, with the participation of our Chief Executive
                Officer and Chief Financial Officer, evaluated the effectiveness of
                our disclosure controls and procedures as of the end of the period
                covered by this report. Based on that evaluation, the Chief
                Executive Officer and Chief Financial Officer concluded that our
                disclosure controls and procedures, as of June 30, 2018, were
                effective and provided reasonable assurance that the information
                required to be disclosed by us in reports filed or submitted under
                the Securities Exchange Act of 1934 is (i) recorded, processed,
                summarized, and reported within the time periods specified in the
                SEC's rules and forms, and (ii) accumulated and communicated to
                our management, including the Chief Executive Officer and Chief
                Financial Officer, as appropriate to allow timely decisions
                regarding required disclosure.

                Changes in Internal Control over Financial Reporting

                Our Chief Executive Officer and Chief Financial Officer, with
                other members of management, evaluated the changes in our
                internal control over financial reporting during the three months
                ended June 30, 2018. We determined that there were no changes
                in our internal control over financial reporting during the three
                months ended June 30, 2018 that have materially affected, or are
                reasonably likely to materially affect, our internal control over
                financial reporting.

                (Emphasis added.)

        65.     The 10-Qs stated that its goodwill and intangible assets were calculated using a

variety of factors, stating, in pertinent part, the following:

                We test goodwill for impairment at least annually in the second
                quarter or when a triggering event occurs. We performed our 2018
                annual impairment test as of April 1, 2018. As a result of our 2018
                annual impairment test, we recognized a non-cash impairment loss
                of $164 million in SG&A related to our Australia and New
                Zealand reporting unit. This impairment loss was primarily due to
                margin declines in the region. The goodwill carrying value of this
                reporting unit was $509 million prior to its impairment.
                Additionally, we noted that four of our 20 reporting units each had
                excess fair value over its carrying value of less than 10%. As of
                the impairment test date, the goodwill carrying values associated
                with these reporting units were $4.7 billion for Canada Retail,
                $424 million for Latin America Exports, $407 million for
                Northeast Asia, and $326 million for Southeast Asia.
                                                      22
Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 23 of 42




       We generally utilize the discounted cash flow method under the
       income approach to estimate the fair value of our reporting units.
       Some of the more significant assumptions inherent in estimating
       the fair values include the estimated future annual net cash flows
       for each reporting unit (including net sales, cost of products sold,
       SG&A, working capital, and capital expenditures), income tax
       rates, and a discount rate that appropriately reflects the risk
       inherent in each future cash flow stream. We selected the
       assumptions used in the financial forecasts using historical data,
       supplemented by current and anticipated market conditions,
       estimated product category growth rates, management plans, and
       guideline companies.

       Fair value determinations require considerable judgment and are
       sensitive to changes in underlying assumptions, estimates, and
       market factors. Estimating the fair value of individual reporting
       units requires us to make assumptions and estimates regarding our
       future plans, as well as industry and economic conditions. If our
       current assumptions and estimates, including future annual net
       cash flows, income tax rates, and discount rates, are not met, or if
       valuation factors outside of our control change unfavorably. The
       estimated fair value of our goodwill could be adversely affected,
       leading to a potential impairment in the future. Additionally, as a
       majority of our goodwill was recorded in connection with business
       combinations that occurred in 2015 and 2013, representing fair
       values as of the respective transaction dates, those amounts are
       more susceptible to an impairment risk if business operating results
       or macroeconomic conditions deteriorates.

                                        ***

       Our indefinite-lived intangible assets primarily consist of a large
       number of individual brands and had an aggregate carrying value
       of $53.4 billion as of June 30, 2018. We test indefinite-lived
       intangible assets for impairment at least annually in the second
       quarter or when a triggering event occurs. We performed our 2018
       annual impairment test as of April 1, 2018. As a result of our 2018
       annual impairment test, we recognized a non-cash impairment loss
       of $101 million in SG&A in the second quarter of 2018. This
       impairment loss was due to net sales and margin declines related to
       the Quern brand in Brazil. Additionally, as of April 1, 2018, two
       brands (ABC and Smart Ones) each had excess fair value over its
       carrying value of less than 10%. These brands had an aggregate
       carrying value of $665 million as of April, 2018.

       As a result of our 2017 annual impairment testing, we recognized a
       noncash impairment loss of $48 million in SG&A in the second
                                              23
Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 24 of 42




       quarter of 2017. This loss was due to continued declines in
       nutritional beverages in India. The loss was recorded in our
       EMEA segment as the related trademark is owned by our Italian
       subsidiary.

       We generally utilize the excess earnings method under the income
       approach to estimate the fair value of certain of our largest brands.
       Some of the more significant assumptions inherent in estimating
       the fair values include the estimated future annual net cash flows
       for each brand (including net sales, cost of products sold, and
       SG&A), contributory asset charges, income tax considerations, a
       discount rate that reflects the level of risk associated with the
       future earnings attributable to the brand, and management's intent
       to invest in the brand indefinitely. We selected the assumptions
       used in the financial forecasts using historical data, supplemented
       by current and anticipated market conditions, estimated product
       category growth rates, management plans, and guideline
       companies.

       We generally utilize the relief from royalty method under the
       income approach to estimate the fair value of our remaining
       brands. Some of the more significant assumptions inherent in
       estimating the fair values include the estimated future annual net
       sales for each brand, royalty rates (as a percentage of revenue that
       would hypothetically be charged by a licensor of the brand to an
       unrelated licensee), income tax considerations, a discount rate that
       reflects the level of risk associated with the future cost savings
       attributable to the brand, and management's intent to invest in the
       brand indefinitely. We selected the assumptions used in the
       financial forecasts using historical data, supplemented by current
       and anticipated market conditions, estimated product category
       growth rates, management plans, and guideline companies.

       Fair value determinations require considerable judgment and are
       sensitive to changes in underlying assumptions, estimates, and
       market factors. Estimating the fair value of individual indefinite-
       lived intangible assets requires us to make assumptions and
       estimates regarding our future plans, as well as industry and
       economic conditions. If our current assumptions and estimates,
       including future annual net cash flows, royalty rates, contributory
       asset charges, income tax considerations, and discount rates, are
       not met, or if valuation factors outside of our control change
       unfavorably, the estimated fair values of our indefinite-lived
       intangible assets could be adversely affected, leading to potential
       impairments in the future. Additionally, as a majority of our
       indefinite-lived intangible assets were recorded in connection with
       business combinations that occurred in 2015 and 2013,
       representing fair values as of the respective transaction dates, those
                                            24
     Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 25 of 42




               amounts are more susceptible to an impairment risk if business
               operating results or macro-economic conditions deteriorate.

       66.     Throughout 2018, KHC filed an Annual Report on Form 10-K and three

Quarterly Reports on Form 10-Q for the periods ended December 31, 2017, March 31, 2018,

June 30, 2018 and September 30, 2018, respectively. Each of the filings and their respective

contents were governed by SEC rules and regulations, including but not limited to “Regulation

S-K: Item 303 Requirements” and “Item 503 Requirements.” Those regulations provided:

Kraft Heinz's Class Period SEC Filings Violate SEC Disclosure Regulations

       67.     Item 8 of Form 10-K and Item 1 of Form 10-Q, via reference to Regulation S-X

[17 C.F .R. §210] required Kraft Heinz to file with the SEC financial statements prepared in

conformity with Generally Accepted Accounting Principles ("GAAP") during the Class Period.

Regulation S-X [17 C.F.R. §210.4-01.(a)(l)] states that financial statements filed with the SEC

that are not prepared in conformity with GAAP are presumed to be misleading and inaccurate.

       68.     During the Class Period, the financial statements Kraft Heinz issued to investors

and filed with the SEC on Forms 10-K and 10-Q improperly accounted for costs of products sold

and intangible asset impairments, including goodwill, were materially misstated, and presented

in violation of GAAP.

       69.     Item 7 of Form 10-K and Item 2 of Form 10-Q required Kraft Heinz to furnish the

information called for under Item 303 of Regulation S-K [17 C.F.R. §229.303], Management's

Discussion and Analysis of Financial Condition and Results of Operations ("MD&A") during

the Class Period.    In 1989, the SEC issued interpretative guidance associated with the

requirements of Item 303 of Regulation S-K, which states, in pertinent part, as follows:

               A disclosure duty exists where a trend, demand, commitment,
               event or uncertainty is both presently known to management and
               reasonably likely to have material effects on the registrant's
               financial condition or results of operation.

                                                  25
      Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 26 of 42




        70.     The MD&A Kraft Heinz filed with the SEC on Forms 10-K and 10-Q contained

materially false and misleading disclosures about the Company's operating performance and

failed to disclose material events and uncertainties associated with Kraft Heinz's major brands

and internal control weaknesses, which were then known to management and were reasonably

likely to have a material effect on the Company's future operating results.

        71.     Item lA of Form 10-K and Form 10-Q required Kraft Heinz to furnish the

information called for under Item 503 of Regulation S-K [17 C.F.R. §229.503], Risk Factors.

Item 503 of Regulation S-K required Kraft Heinz to disclose the most significant matters making

an investment in the Company risky.

        72.     The Forms 10-K and 10-Q Kraft Heinz filed with the SEC in 2017 and 2018

failed to disclose material risks associated with its major brands and material internal

control weaknesses that made an investment in the Company risky.

        73.     Item 9A of Form 10-K and Item 4 of Form 10-Q required Kraft Heinz to furnish

the information called for under Item 307 of Regulation S-K [17 C.F.R. §229.307], Disclosure

Controls and Procedures, and Item 308 of Regulation S-K [17 C.F.R. §229.308], Internal

Control over Financial Reporting, during the Class Period.

Item 303 Requirements Regulations S-K

        74.     Item 303 imposes an affirmative duty on issuers to disclose "events" or

"uncertainties" that will have a material or unfavorable impact on the registrant's future

revenue.1

        75.     Specifically, Item 303 requires issuers to disclose in the registration statement

any "trend, demand, commitment, event or uncertainty" that is "both presently known to


1
        See 17 C.F.R. § 229.303(a)(3)(i) & (ii); Mgmt's Discussion and Analysis of Fin. Condition and Results
of Operation, Exchange Act Release No. 6835 ("S.E.C. Release No. 6835"), 1989 WL 1092885, at *4 (May 18,
1989).

                                                        26
      Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 27 of 42




management and reasonably likely to have material effects on the registrant's financial

condition or results of operations.2 Pursuant to Item 303(a), for a fiscal year, a registrant has

an affirmative duty to: (i) describe any unusual or infrequent events or transactions or any

significant economic changes that materially affected the amount of reported income from

continuing operations and, in each case, indicate the extent to which the income was so

affected; (ii) describe any known trends or uncertainties that have had or that the registrant

reasonably expects will have a material favorable or unfavorable impact on net sales or

revenues or income from continuing operations. If the registrant knows of events that will

cause a material change in the relationship between costs and revenues (such as known future

increases in costs of labor or materials or price increases or inventory adjustments), the

change in the relationship shall be disclosed.3

        76.          Thus, even a one-time event, if "reasonably expect[ed]" to have a material

impact of results, must be disclosed.           Examples of such required disclosures include: "[a]

reduction in the registrant's product prices; erosion in the registrant's market share; changes in

insurance coverage; or the likely non-renewal of a material contract. 4 Accordingly, as the

SEC has repeatedly emphasized, the "specific provisions in Item 303 [as set forth above]

require disclosure of forward-looking information. 5                  Indeed, the SEC has stated that

disclosure requirements under Item 303 are "intended to give the investor an opportunity to

look at the company through the eyes of management by providing both a short and long-


2
        See id.; 17 C.F.R. § 229.303(a)(3)(ii).

3
         See 17 C.F.R. § 229.303(a)(3)(i)-(ii); see also S.E.C. Release No. 6835,1989 WL 1092885, at *8 (May
18, 1989) ("Other non-recurring items should be discussed as unusual or infrequent events or transactions that
materially affected the amount of reported income from continuing operations.”) (citation and quotation omitted).

4
        S.E.C. Release No. 6835, 1989 WL 1092885, at *4.

5
        Id. at *3.

                                                           27
      Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 28 of 42




term analysis of the business of the company" and "a historical and prospective analysis of the

registrant's financial condition ... with particular emphasis on the registrant's prospects for the

future.” 6 Thus, "material forward-looking information regarding known material trends and

uncertainties is required to be disclosed as part of the required discussion of those matters and

the analysis of their effects."7

Item 503 Requirements Applicable To Kraft Heinz 2018 Bond Offering Materials

        77.       Item 503 is intended "to provide investors with a clear and concise summary of

the material risks to an investment in the issuer's securities."8 Accordingly, Item 503 requires

that offering documents "provide under the caption 'Risk Factors' a discussion of the most

significant factors that make the offering speculative or risky.”9 The discussion of risk factors:

must be specific to the particular company and its operations and should explain how the risk

affects the company and/or the securities being offered. Generic or boilerplate discussions do

not tell the investors how the risks may affect their investment.10

        78.       Item 503, thus, provides that a registration statement must disclose all known

material risks that are "specific to the particular company and its operations.”11 Item 503(c)

warns issuers: "[d]o not present risks that could apply to any issuer or any offering.”12




6
        Id.; see also id. at *17.

7
        See Comm'n Guidance Regarding Mgmt's Discussion and Analysis of Fin. Condition and Results of
Operations, S.E.C. Release No. 8350, 2003 WL 22996757, at *11 (December 19, 2003).
8
        See Offering Reform, S.E.C. Release No. 8501,2004 WL 2610458, at *86 (Nov. 3, 2004).

9
        17 CFR § 229.503(c).
10
        Statement of the Comm'n Regarding Disclosure of Year 2000 Issues and Consequences by Pub. Cos., Inv.
Advisers, Inv. Cos., & Mun. Sec. Issuers, 1998 WL 425894, at *14 (July 29, 1998).
11
        Id.

12
        17 CFR § 229.503(c).
                                                        28
      Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 29 of 42




       79.     The Registration Statement for the $3 billion bond issue in June 2018 did not

comply with the above statutory mandates.

       80.     Item 307 of Regulation S-K required Kraft Heinz's Forms 10-K and 10-Q to

disclose Defendant Hees's, Basilio's and Knopf’s conclusions about the effectiveness of Kraft

Heinz's disclosure controls and procedures, defined by relevant regulation as the controls and

procedures designed to ensure that information required to be disclosed in reports filed with the

SEC is appropriately recorded, processed, summarized and reported.

       81.     Defendant caused Kraft Heinz to falsely and misleadingly represent in its Forms

10-K and 10-Qs the existence and extent to which consumer trends away from buying brand

products sold by Kraft Heinz in favor of private label substitutes were adversely affecting Kraft

Heinz margins, market share, cash flow and brand value and eroding Kraft Heinz brand value

and threatened the Company with a material risk of permanent impairment of goodwill and

intangible asset value.

       82.     Item 308 of Regulation S-K required Kraft Heinz's Forms 10-K and 10-Q during

the Class Period to disclose, among other things, Defendant Hees's, Basilio's and/or Knopfs

conclusions about the effectiveness of Kraft Heinz's internal control over financial reporting,

defined by relevant regulation as:

               •   The process designed by, or under the supervision of, the
                   issuer's principal executive and principal financial officers, or
                   persons performing similar functions, and effected by the
                   issuer's board of directors, management and other personnel, to
                   provide reasonable assurance regarding the reliability of
                   financial reporting and the preparation of financial statements
                   for external purposes in accordance with generally accepted
                   accounting principles and includes those policies and
                   procedures that:

               •   Pertain to the maintenance of records that in reasonable detail
                   accurately and fairly reflect the transactions and dispositions
                   of the assets of the issuer;

                                                   29
     Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 30 of 42




               •     Provide reasonable assurance that transactions are recorded as
                     necessary to permit preparation of financial statements in
                     accordance with generally accepted accounting principles, and
                     that receipts and expenditures of the issuer are being made only
                     in accordance with authorizations of management and directors
                     of the issuer; and

               •     Provide reasonable assurance regarding prevention or timely
                     detection of unauthorized acquisition, use or disposition of the
                     issuer's assets that could have a material effect on the financial
                     statements.

       83.     Kraft Heinz falsely and misleadingly represented in its Forms 10-K and 10-Q that

its internal controls over financial reporting were operating effectively when, as the Company

has now admitted, it operated with material weaknesses. These materially false and misleading

representations were certified by Defendants Hees, Basilio and/or Knopf in 2018.

       84.     During 2018, Defendants, but not the investing public knew:

               (a)      that Kraft Heinz had been materially overstating the value of certain of its

important product lines;

               (b)      that Kraft Heinz's intangible assets, including goodwill, associated with,

at least, its Kraft natural cheese, Oscar Mayer cold cuts, U.S. Refrigerated and Canadian retail

businesses were materially impaired and Kraft Heinz would need to imminently recognize a

material impairment charge;

               (c)      that Kraft Heinz had been operating with material weaknesses in its

internal controls over financial reporting, including those controls related to the accounting and

disclosure of new accounting standards, its cost of products sold, its procurement function, the

impairment of goodwill and the impairment of intangible assets; and

               (d)      that the risk factor disclosures and MD&A disclosures in filings Kraft

Heinz made with the SEC were materially inaccurate and incomplete in failing to disclose the

trends that were eroding the value of Kraft Heinz brands throughout 2018.

                                                      30
      Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 31 of 42




       85.     In October 2018, unbeknownst to investors, Kraft Heinz received a subpoena

from the SEC associated with its investigation into Kraft Heinz's accounting policies,

procedures, and internal controls over financial reporting.

       86.     The damage done to Kraft Heinz was only unveiled to the public when, on

February 21, 2019, Kraft Heinz announced its earnings for the fourth quarter of 2018 and

disclosed that the Company took an impairment charge of $15.4 billion to lower the carrying

amount of goodwill in its U.S. Refrigerated and Canada Retail reporting units and the carrying

amount of certain intangible assets, including the Kraft and Oscar Mayer trademarks.

The impairment charge resulted in a net loss attributable to common shareholders of $12.6

billion and diluted loss per share of $10.34. The impairment charges were approximately 13%

and 15% of the amount of goodwill and intangible assets respectively which KRAFT HEINZ

represented to public investors.

       87.     The Company further publicly disclosed, for the first time on February 21, 2019,

that Kraft Heinz had received a subpoena from the SEC in October 2018 in relation to the

Company's procurement function. As a result of the SEC investigation, the Company conducted

its own internal investigation, which resulted in the Company recording a $25 million increase to

costs of products sold, damaging the Company's credibility and provoking fears of future

accounting adjustments. On the same day, the Company announced a quarterly dividend of

$0.40 per share, which represents a 36% reduction from the $0.625 quarterly dividend Kraft

Heinz had been paying. This reduction was designed to save the company $1 billion a year to

help reduce long-term debt of $30.9 billion.

       88.     As a result of these disclosures, the price of Kraft Heinz common stock

plummeted over 27% from $48.18 per share to $34.95per share, erasing more than $16 billion of

the Company's market capitalization on extremely heavy trading volume.

                                                   31
      Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 32 of 42




        89.       In an interview reported by Reuters on February 25, 2019 “Warren Buffett Says

Berkshire Overpaid For Kraft Heinz,” Mr. Buffett observed the market reacted “probably quite

properly” to the news. In an interview reported on Dow Jones News on February 25, 2019 Mr.

Buffett said he wouldn’t buy more Kraft Heinz for Berkshire Hathaway “because it isn’t worth

as much.”

        90.       Prior to the disclosure of the adverse facts detailed above, in August 2018, 3G

Global Food Holdings sold more than $1.2 billion of Kraft Heinz common stock at an artificially

inflated price.

                  Defendants Breached Their Duties And Harmed The Company

        91.       A company A company like Kraft Heinz can suffer real “reputational damage”

from a prolonged period of artificially inflated stock that is significantly greater that any

regulatory fines or other penalties that it may occur. See Jonathan M. Karloff, D. Scott Lee and

Gerald S. Martin, The Cost to Firms of Cooking the Books, Journal of Financial and Quantitative

Analysis, Vol. 43, No. 3 (Sept. 2008). In fact, the reputational penalty is “7.5 times the sum of

all penalties imposed through the legal and regulatory system” and “[f]or each dollar that a firm

misleadingly inflated its market value, on average, it loses this dollar when its misconduct is

revealed, plus an additional $3.08. . . . [of which] $2.71 is due to lost reputation.” Id. (emphasis

added). This reputational damage increases the longer the public company’ stock is artificially

high. Id.

        92.       Each Defendant, by virtue of his or her position as a director and/or officer, owed

to Kraft Heinz and its shareholders the fiduciary duty of loyalty and good faith and the exercise

of due care and diligence in the control, management, and administration of the affairs of Kraft

Heinz, as well as in the use and preservation of its property and assets. As explained herein, the

conduct of the Defendants complained of herein involves a knowing and culpable violation of

                                                     32
      Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 33 of 42




their obligations as directors and officers of Kraft Heinz, the absence of good faith on their part,

and a reckless disregard for their duties to Kraft Heinz and its shareholders that the Defendants

were aware or should have been aware posed a risk of serious injury to the Company.

       93.     Defendants breached their fiduciary duties by failing to heed numerous, obvious

red flags of inaccurate financial statements and inadequate financial controls and by failing to

ensure that policies and procedures were in place to ensure the Kraft Heinz insiders were not

unjustly enriched with stock sales at inflated prices while in possession of material adverse non-

public information and failing to implement policies, procedures and internal controls sufficient

to insure that the Company was in compliance with all applicable laws and regulations.

       94.     As a result of the Defendants’ breaches, detailed herein, the Company has become

the subject of shareholder lawsuits and SEC investigations. Kraft Heinz is exposed to potentially

massive liability in shareholder suits and eventually bondholder suits arising out of its $3 billion

bond offering in June 2018.

                                        Demand Futility

       95.     At the time of this filing, the Company’s Board of Directors had eleven members.

A majority cannot exercise independent judgment as to a shareholder demand and/or are

dominated or are loyal to the inside trading Defendant 3G. Two of those members, Zoghbi and

Cahill are, essentially employees of Kraft Heinz and Kraft Heinz itself has designated them as or

at – “independent” in Kraft Heinz’s annual proxy. Three other directors, Telles, Lemann and

Behring are co-founders/partners of the inside trader, 3G. Director Van Damme has been

described as “close” to 3G and has been a long-time director of other companies in which 3G is a

major shareholder including Restaurant Brands and InBev.           Directors Abel and Cool are

employees of Berkshire Hathaway which is a major partner with 3G in investments other than

Kraft Heinz and whose chairman Warren Buffett has publicly stated that he wants Berkshire

                                                   33
      Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 34 of 42




Hathaway to do more deals with 3G. Demand is excused as to a majority of Kraft Heinz Board

members.

         96.    In May 2013, the New York Times, in an article on Kraft Heinz discussing the

operation of the company, noted “3G is closely held, and their partner – including Kraft Heinz’s

chief executive officer, Bernardo Hees – takes a hands-on approach to managing their

investments.” Bernardo Hees of Kraft Heinz: “New Mistakes Are Welcome,” The New York

Times, May 3, 2018, David Gilles.

         97.    It was reported in 2015 that Lemann, then 75 had “handed over daily operations

of 3G to a handful of associates, including Defendant Behring.”

         98.    Demand would be futile in this action for the claims asserted herein because a

majority of the Company’s board is employed by or beholden to Kraft Heinz or 3G Capital and

thus incapable of rendering independent judgment with respect to a suit against 3G and Kraft

Heinz’s officers and directors.

         99.    In 2013, 3G and Berkshire Hathaway teamed up to take Heinz private in a $23

billion deal. In SEC filings, Kraft Heinz has admitted that Berkshire Hathaway and 3G have

“substantial control” of Kraft Heinz and “may have conflict of interests” between them and Kraft

Heinz.

         100.   When the Kraft Heinz deal closed Mr. Buffett was reported to have said in an

interview: “We [Berkshire Hathaway] may increase our ownership if any members of the 3G

Group ultimately want to sell out later.”

         101.   In 2014 Berkshire Hathaway loaned 3G $3 billion to finance Burger King’s

acquisition of Canadian restaurant chain Tim Horton’s.

         102.   In 2015, The New York Times quoted Warren Buffett about his 3G partners: “I

knew they were wonderful going into the Heinz deal.” “In terms of ability, in terms of integrity,

                                                  34
     Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 35 of 42




every aspect of it. 3G has been a perfect partner.” (See, “3G Capital, Warren Buffett’s Favorite

Partner in Deals worth Billions.”) The author of the article noted that Berkshire Hathaway’s

Warren Buffett and 3G’s founder, Jorge Paulo Lemann, have known each other for “decades”

and “the two men have grown close.”

       103.   Berkshire Hathaway Chairman Warren Buffett has repeatedly expressed a desire

and willingness to partner with 3G on more investments.            That public posture, asserted

repeatedly, compels the conclusion that Berkshire Hathaway affiliated Kraft Heinz directors will

not take any action against 3G or its designated directors. On February 27, 2015, in his annual

letter to shareholders Warren Buffett wrote about 3G:

              Two years ago my friend, Jorge Paulo Lemann, asked Berkshire to
              join his 3G Capital group in the acquisition of Heinz. My
              affirmative response was a no brainer. I knew immediately that
              this partnership would work well from both a personal and
              financial standpoint. And it most definitely has.

                                              ....

              We expect to partner with 3G in more activities . . . . Our favored
              arrangement, however, will usually be to link up as a permanent
              equity partner (who is some cases, contributes to the financing of
              the deal as well). Whatever the structure, we feel good when
              working with Jorge Paulo.

       104.   In his 2016 letter to shareholders Mr. Buffett wrote about 3G and the Kraft Heinz

mergers:

              Jorge Paulo and his associates could not be better partners.

              . . . We will also look for opportunities to partner with Jorge Paulo,
              either as a financing partner, as was the case when his group
              purchased Tim Horton’s, or as a combined equity-and-financing
              partner, as at Heinz.

       105.   On March 7, 2017, The New York times quoted Warren Buffett praising 3G:

“Jorge Paulo and his associates could not be better partners.” The New York Times, Deal

Professor, “Can 3G Capital Keep Thriving On Acquisitions and Cost Cutting?” Steven David
                                                   35
      Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 36 of 42




Solomon. Even after Kraft Heinz stock price feel to approximately $30 per share after the

February 2019 disclosures of material brand value erosion and internal control issues and SEC

subpoenas, Buffett defended 3G founder Lemann publicly calling him an “outstanding human

being” and said he would “absolutely continue doing business with him.”

        106.    As a result of the relationships between and among Berkshire Hathaway and 3G

they may be deemed to be a “group” for the purpose of Section 13(d) of the Exchange Act.

Berkshire Hathaway and 3G were deemed a group because of their agreement to acquire, hold

and/or dispose of Kraft Heinz stock. See Section 13(d)(3) Exchange Act. In addition all Kraft

Heinz directors face substantial liability under Section 11 of the Securities Act of 1933 for

signing materially misleading and false Registration Statements.        Under that statute, the

Individual Defendants herein have limited defenses to liability. Accordingly, these directors

would not want to authorize an insider trading suit against 3G, Lemann, Telles or Behring

because such suit could uncover facts exposing all director Defendants to Section 11 liability

potentially for hundreds of millions of dollars. Accordingly, the Berkshire Hathaway affiliated

directors on the Kraft Heinz board cannot exercise independent judgment as to whether to

institute suit against 3G because to do so might risk implicating their employer, Berkshire

Hathaway in liability for 3G’s insider trading.

        107.    Demand is further excused because the Director Defendants face a substantial

likelihood of liability for the claims herein.

        108.    Defendants were charged with assisting the Board related to Kraft Heinz financial

statements and the accuracy of disclosures to shareholders. The Audit Committee members,

Defendants Dewan, Pope and Jackson was obligated to review and approve the Company’s

materially false and misleading annual Forms 10-K and quarterly Forms 10-Q, other Company

filings, as well as the Company’s earnings press releases during the Relevant Period. However,

                                                  36
      Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 37 of 42




the Audit Committee failed properly executes their duties, Kraft Heinz’s Audit Committee

caused the Company to make materially false and misleading information regarding Kraft Heinz

internal controls. As such, such Audit Committee Defendants face a substantial likelihood of

liability for their breaches of fiduciary duties, including their duties of good faith, fair dealing,

and loyalty, and other illegal acts.

        109.    Directors associated with 3G are interested and not independent because 3G

realized unlawful insider selling proceeds of approximately $600 million from its misuse of

inside Company information during the relevant time period.

        110.    All the Director Defendants herein failed to ensure that 3G complied with the law

with respect to their insider sales.        Thus, the full Board is unable disinterestedly and

independently to investigate insider trading allegations against 3G and its founders and

controlling persons.

        111.    In light of the foregoing facts, the Director Defendants face a substantial

likelihood of liability in this case, thus rendering demand on them futile.


                                       CAUSES OF ACTION

                                   FIRST CAUSE OF ACTION

                  AGAINST THE DIRECTOR DEFENDANTS
       UNDER SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934

        112.    Plaintiff hereby repeats and realleges each and every allegation above as if fully

set forth herein.

        113.    Shareholders voting in the 2018 election of directors were provided with a Proxy

Statement to inform their vote for directors for the 2018-2019 terms.

        114.    The Proxy Defendants caused Kraft Heinz to issue the 2018 Proxy Statement, to

solicit shareholder votes for the election of directors.

                                                     37
      Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 38 of 42




        115.   The inaccuracies and omission in the Proxy Statement concerned matters of

material importance to the Company and were material to shareholders in response to the

solicitations embodied in each Proxy Statement. The Proxy Statements were an essential link in

Defendants’ conscious disregard for Kraft Heinz’s best interests as disclosure to the shareholders

of the truth would have brought an end to shareholders’ endorsement of the Proxy Defendants as

fiduciaries.

        116.   The Proxy Defendants’ failure to include these material facts in the 2018 Proxy

Statement rendered the Proxy Statement materially inaccurate and incomplete, in violation of

Section 14(a) of the Exchange Act and Rule 14a-9 thereunder.

        117.   As a direct and proximate result of the issuance of materially inaccurate and

incomplete Proxy Statements, Kraft Heinz suffered direct and significant damages.

        118.   Had shareholders been fully informed of the material financial impairment of

assets that was due, at least in part to 3G’s cost cutting philosophy which starved Kraft Heinz of

research and development and marketing resources thus undermining the value of Kraft Heinz

major brands, shareholders would likely have voted out all of the 3G affiliate’s directors.

        119.   In connection with the improper acts alleged under this Count, the Proxy

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including, but not limited to, the United States mail, interstate telephone communications, or the

facilities of a national securities exchange.


                                 SECOND CAUSE OF ACTION

        AGAINST THE DIRECTOR AND OFFICER DEFENDANTS FOR
 VIOLATIONS OF SECTION 10(b) OF THE EXCHANGE ACT AND SEC RULE 10b-5

        120.   Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

                                                     38
      Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 39 of 42




       121.    During the Relevant Period, the Director and Officer Defendants disseminated or

approved public statements that were materially false and misleading. Thus, the price of the

Company’s shares was artificially inflated due to the deception of the Director and Officer

Defendants.

       122.    As such the Director and Officer Defendants caused the Company to violate

section 10(b) of the Exchange Act and SEC Rule 10b-5 in that they:

               (a)    employed devices, schemes, and artifices to defraud; and

               (b)    made untrue statements of material facts or omitted to state material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading.

       123.    As a result of the Director and Officers Defendants’ misconduct, the Company is

suffering litigation expense and reputational harm in the marketplace in violation of section

10(b) of the Exchange Act and SEC Rule 10b-5.


                                 THIRD CAUSE OF ACTION

                           BREACH OF FIDUCIARY DUTY
                      (AGAINST THE INDIVIDUAL DEFENDANTS)

       124.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       125.    The Individual Defendants owed the Company a fiduciary duty and obligation of

good faith, fair dealing, loyalty, due care, reasonable inquiry and supervision. The Individual

Defendants breached these fiduciary duties.

       126.    The Individual Defendants each knowingly, recklessly, or negligently approved

the issuance of false statements that misrepresented and failed to disclose material information

concerning the Company. These actions could not have been a good faith exercise of prudent

                                                     39
      Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 40 of 42




business judgment to protect and promote the Company’s corporate interests.

       127.    As a direct and proximate result of the Individual Defendants’ failure to perform

their fiduciary obligations, Kraft Heinz has sustained significant damages.

                                 FOURTH CAUSE OF ACTION

                BREACH OF FIDUCIARY DUTY FOR INSIDER
        SELLING AND MISAPPROPRIATION OF MATERIAL, NON-PUBLIC
         INFORMATION AGAINST 3G AND FOR AIDING AND ABETTING
        THEREOF AGENT DEFENDANTS LEMANN, TELLES AND BEHRING

       128.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as through fully set forth herein.

       129.    The Kraft Heinz Company Employee Code of Conduct contains prohibitions,

restrictions and guidelines on insider trading that are applicable to directors:

               Never buy or sell Company securities . . . when you possess inside
               information or during trading blackout periods.

               ....

               Don’t disclose inside information to anyone outside the Company
               (including family members of friends) for any reason. If that
               person uses this information to trade in the stock market, you are
               legally responsible for tipping that person.

       130.    The Employee Code of Conduct specifically addressed “directors” and “waivers”

of compliance with the Code:

               WAIVERS

               While all of us are expected to uphold our Code at all times, the
               Company understands that, in rare circumstances, a waiver of the
               Code might be necessary. Such waivers are granted on a case by
               case basis and are only appropriate when strict adherence to the
               Code could cause significant hardship.

               Any waiver or amendment of this Code for the Chief Executive
               Officer, General Counsel, Chief Financial Officer, Global
               Controller, other senior financial or executive officers or directors
               must be approved by the Board of Directors.

                                                      40
      Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 41 of 42




       131.    During the Relevant Period, Defendants 3G Capital (the “Selling Defendants”)

sold Kraft Heinz stock, while they knew the material information described above, and sold

Kraft Heinz stock on the basis of such information.

       132.    3G’s sale of $1.2 billion of Kraft Heinz stock is significant because it represents

approximately 13% of 3G’s original investment in Kraft Heinz. In 2013, 3G invested $4 million

of its cash in the Heinz takeover and an additional $5 billion. It was 3G’s first sale of Kraft

Heinz securities since the merger. Traditionally, 3G has not sold any portion of its major

holdings in many years; 3G’s last sale of Restaurant Brands International stock occurred in 2015.

       133.    The material information described above was proprietary, non-public

information concerning the Company’s business and financial condition. It was a proprietary

asset belongs to the Company, which the Selling Defendants used for their own benefit when

they sold Kraft Heinz stock.

       134.    Since using the Company’s proprietary information for their own gain constitutes

a breach of the Selling Defendants’ fiduciary duties, the Company is entitled to the imposition of

a constructive trust on any profits they obtained thereby.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands judgment as follows:

       (a)     Determining that this action is a proper derivative action maintainable under law

and demand is excused;

       (b)     Awarding, against all Defendants and in favor of Kraft Heinz, the damages

sustained by the Company as a result of Defendants’ breach of fiduciary and contractual duties;

       (c)     Awarding to Kraft Heinz restitution from 3G, and from each of them, and

ordering disgorgement of all profits, benefits and other compensation obtained by 3G from its

insider trading;

                                                    41
     Case 2:19-cv-00433-MPK Document 1 Filed 04/16/19 Page 42 of 42




       (d)     An Order invalidating the election of directors to the Board pursuant to the 2018

Proxy Statement;

       (e)     Directing Kraft Heinz to take all necessary actions to reform and improve its

corporate governance and internal procedures to comply with the Company’s existing

governance obligations and all applicable laws and to protect the Company and its shareholders

from a recurrence of the damaging events described herein;

       (f)     Awarding to Plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

       (g)     Granting such other and further relief as the Court deems just and proper.

                                        JURY DEMAND

       Plaintiff demands a trial by jury.

Dated: April 16, 2019                                Respectfully submitted,

                                                     STANLEY M. STEIN, P.C.

                                                     By:_/s/ Stanley M. Stein
                                                            Stanley M. Stein, Esquire
                                                            Pa ID # 10577
                                                            445 Ft. Pitt Blvd.
                                                            Suite 150
                                                            Pittsburgh, PA 15219
                                                            412-904-4573 (p)
                                                            412-904-4726 (f)
                                                            smstein@smsteinlaw.com
                                                     By: /s/ George C. Thompson
                                                             George C. Thompson
                                                             Pa ID # 316626
                                                             445 Ft. Pitt Blvd., Suite 150
                                                             Pittsburgh, PA 15219
                                                             412-904-3126 (p)
                                                             412-904-4726 (f)
                                                             gcthompson@smsteinlaw.com




                                                   42
